UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4795
RICHARD DONNELL RUDISILL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-01-48)

                      Submitted: May 8, 2003

                      Decided: June 25, 2003

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Reita P. Pendry, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Thomas R. Ascik, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. RUDISILL
                              OPINION

PER CURIAM:

   Richard D. Rudisill appeals following his conviction and sentence
for conspiracy to possess with intent to distribute cocaine and cocaine
base in violation of 18 U.S.C. §§ 841, 846 (2000). Rudisill first
claims that the Government failed to produce sufficient evidence of
his involvement in the conspiracy. We disagree. The Government
need not show an explicit agreement between the parties. Rather, the
appropriate analysis is whether the parties acted with the requisite
agreement, linked by their mutual interests to sustain the "overall
enterprise of catering to the ultimate demands of a particular drug
consumption market." United States v. Banks, 10 F.3d 1044, 1054
(4th Cir. 1993). Viewing the evidence in the light most favorable to
the Government, see Glasser v. United States, 315 U.S. 60, 80 (1942),
we conclude the Government met its burden with regard to the exis-
tence of the conspiracy and Rudisill’s involvement. See United States
v. Burgos, 94 F.3d 849, 863 (4th Cir. 1996). The evidence demon-
strated Rudisill was a drug dealer trafficking in both cocaine powder
and crack cocaine. Several individuals testified that they purchased
large quantities of cocaine from Rudisill two or three times a week
and then sold the cocaine to others. The quantities were described as
"wholesale" amounts. (J.A. at 195). Given this evidence, we conclude
that Rudisill’s conviction was supported by sufficient evidence.
Accordingly, we deny relief on this claim.

   Rudisill next claims that the district court erred in granting his
motion to waive his right to counsel during a brief period in the mid-
dle of his lengthy trial. The decision to allow a defendant to proceed
pro se once a trial has begun is reviewed for an abuse of discretion.
See United States v. Singleton, 107 F.3d 1091, 1096 (4th Cir. 1997).
A waiver of the Sixth Amendment right to counsel must be voluntary,
knowing, and intelligent. Id. at 1095. A review of the waiver is taken
from the whole of the record, and the district court is not required to
follow any specific formal proceeding. Id. at 1097. Instead, the dis-
trict court should conduct a generalized exploration of a defendant’s
educational background and the pitfalls of self-representation. Id. at
1098. However, failure to do so is not per se reversible error. Id. Here,
the district court reviewed Rudisill’s educational background,
                       UNITED STATES v. RUDISILL                       3
explained the difficulty of proceeding through trial without represen-
tation, and advised him against doing so. Rudisill’s temporary failure
to heed this advice was not the result of an involuntary, unknowing,
or unintelligent waiver. We likewise find this claim meritless.

   Finally, Rudisill claims that the district court erred in its applica-
tion of U.S. Sentencing Guidelines Manual § 3B1.1(c) (2001), apply-
ing a two point adjustment based on Rudisill’s role as a manager or
supervisor. We review this claim for clear error. United States v. Per-
kins, 108 F.3d 512, 518 (4th Cir. 1997). The application notes to
§ 3B1.1 recognize that relevant factors include the degree of partipa-
tion in planning or organizing the offense, the authority exercised
over others, and the nature of the defendant’s participation in the
commission of the offense. § 3B1.1, comment. (n.4). Evidence at trial
and contained in the presentence investigation report placed Rudisill
at the hub of a loosely organized narcotics distribution scheme. He
purchased and sold large quantities of cocaine to a number of individ-
uals, including two of his nephews, who referred business among one
another and to Rudisill. Based on this evidence, we cannot say that
the district court clearly erred in its application of § 3B1.1(c). This
last claim warrants no relief.

   We affirm the judgment of the district court. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED